Citation Nr: 0815078	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for lung cancer/lung 
condition, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and July 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

The veteran died at home in February 2005, from small cell 
lung cancer, according to his death certificate.  Prior to 
the veteran's death, he was service connected for Meniere's 
disease with deafness, vertigo, and tinnitus, rated as 100 
percent disabling from November 1998, and for major 
depressive disorder, rated as 70 percent disabling from May 
2001.  

The United States Court of Appeals for Veterans Claims 
(Court) held in July 2007 in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53, that when adjudicating a claim for dependency 
and indemnity compensation (DIC), VA must perform a different 
analysis depending on whether a veteran was service-connected 
for a disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC claim 
must include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Based on the 
Board's preliminary review of the claim for service 
connection for the cause of the veteran's death and the April 
and October 2005 notice provided to the appellant pursuant to 
the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103a, 5107 (West 2002 & Supp. 
2007) (VCAA), the Board finds that a remand is warranted so 
that the appellant can be provided with a new VCAA notice 
letter that complies with the Court's holding in Hupp.  

The appellant should also be sent adequate VCAA notice 
concerning her claim for service connection for lung 
cancer/lung condition for accrued benefits purposes.  
Specifically, this notice should include information 
concerning what the evidence must show to establish 
entitlement to service connection for lung cancer/lung 
condition.  

The Board notes that the initial records of treatment for the 
veteran's fatal small cell lung cancer do not appear to be of 
record.  The only medical records which have been submitted 
concerning his lung cancer are dated between October 2003 and 
August 2004, and it appears that there might have been some 
earlier and later treatment.  Attempts should be made to 
obtain all available treatment records for small cell lung 
cancer.  Finally, the RO/AMC should obtain copies of the 
veteran's complete service personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter concerning her cause of 
death claim, noting (1) a statement of 
the conditions for which the veteran 
was service-connected at the time of 
his death, (2) an explanation of the 
evidence and information required to 
substantiate the cause of death claim 
based on the veteran's previously 
service-connected conditions, and (3) 
an explanation of the evidence and 
information required to substantiate 
the cause of death claim based on the 
conditions not yet service connected.  
See Hupp v. Nicholson, 21 Vet. App. 
342, 352-53.  

The appellant should also be sent VCAA 
compliant notice concerning her claim 
for service connection for lung 
cancer/lung condition, for accrued 
benefits purposes.  Specifically, this 
notice should include information 
concerning what the evidence must show 
to establish entitlement to service 
connection for lung cancer/lung 
condition.  

2.  Make arrangements to obtain copies 
of the veteran's complete service 
personnel records.   

3.  Ask the appellant to identify all 
VA and non-VA medical care providers 
that treated the veteran for lung 
cancer during his lifetime.  Make 
arrangements to obtain all relevant 
records that she adequately identifies.  

4.  Finally, readjudicate the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


